
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 559
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to establish an appeal and redress process for individuals wrongly delayed or
		  prohibited from boarding a flight, or denied a right, benefit, or privilege,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair, Accurate, Secure, and Timely
			 Redress Act of 2009 or the FAST Redress Act of 2009.
		2.Establishment of
			 appeal and redress process for individuals wrongly delayed or prohibited from
			 boarding a flight, or denied a right, benefit, or privilege
			(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
				
					890A.Appeal and
				redress process for passengers wrongly delayed or prohibited from boarding a
				flight, or denied a right, benefit, or privilege
						(a)EstablishmentNot
				later than 30 days after the date of the enactment of this section, the
				Secretary shall establish a timely and fair process for individuals who believe
				they were delayed or prohibited from boarding a commercial aircraft or denied a
				right, benefit, or privilege because they were wrongly identified as a threat
				when screened against any terrorist watchlist or database used by the
				Transportation Security Administration (TSA) or any office or component of the
				Department.
						(b)Office of
				Appeals and Redress
							(1)EstablishmentThe
				Secretary shall establish in the Department an Office of Appeals and Redress to
				implement, coordinate, and execute the process established by the Secretary
				pursuant to subsection (a). The Office shall include representatives from the
				TSA and such other offices and components of the Department as the Secretary
				determines appropriate.
							(2)Comprehensive
				Cleared ListThe process established by the Secretary pursuant to
				subsection (a) shall include the establishment of a method by which the Office,
				under the direction of the Secretary, will maintain and appropriately
				disseminate a comprehensive list, to be known as the Comprehensive
				Cleared List, of individuals who—
								(A)were misidentified
				as an individual on any terrorist watchlist or database;
								(B)completed an
				approved Department of Homeland Security appeal and redress request and
				provided such additional information as required by the Department to verify
				the individual’s identity; and
								(C)permit the use of
				their personally identifiable information to be shared between multiple
				Departmental components for purposes of this section.
								(3)Use of
				Comprehensive Cleared List
								(A)In
				generalThe Secretary
				shall—
									(i)except as provided
				in subparagraph (B), transmit to the TSA or any other appropriate office or
				component of the Department, other Federal, State, local, and tribal entities,
				and domestic air carriers and foreign air carriers that use any terrorist
				watchlist or database, the Comprehensive Cleared List and any other information
				the Secretary determines necessary to resolve misidentifications and improve
				the administration of the advanced passenger prescreening system and reduce the
				number of false positives; and
									(ii)ensure that the
				Comprehensive Cleared List is taken into account by all appropriate offices or
				components of the Department when assessing the security risk of an
				individual.
									(B)Termination
									(i)In
				generalThe transmission of
				the Comprehensive Cleared List to domestic air carriers and foreign air
				carriers under clause (i) of subparagraph (A) shall terminate on the date on
				which the Federal Government assumes terrorist watchlist or database screening
				functions.
									(ii)Written
				notification to CongressNot
				later than 15 days after the date on which the transmission of the
				Comprehensive Cleared List to the air carriers referred to in clause (i) of
				this subparagraph terminates in accordance with such clause, the Secretary
				shall provide written notification to the Committee on Homeland Security of the
				House of Representatives and the Committee on Commerce, Science, and
				Transportation and the Committee on Homeland Security and Governmental Affairs
				of the Senate of such termination.
									(4)Intergovernmental
				effortsThe Secretary may—
								(A)enter into
				memoranda of understanding with other Federal, State, local, and tribal
				agencies or entities, as necessary, to improve the appeal and redress process
				and for other purposes such as to verify an individual’s identity and
				personally identifiable information; and
								(B)work with other
				Federal, State, local, and tribal agencies or entities that use any terrorist
				watchlist or database to ensure, to the greatest extent practicable, that the
				Comprehensive Cleared List is considered when assessing the security risk of an
				individual.
								(5)Handling of
				personally identifiable informationThe Secretary, in conjunction
				with the Chief Privacy Officer of the Department, shall—
								(A)require that
				Federal employees of the Department handling personally identifiable
				information of individuals (in this paragraph referred to as
				PII) complete mandatory privacy and security training prior to
				being authorized to handle PII;
								(B)ensure that the
				information maintained under this subsection is secured by encryption,
				including one-way hashing, data anonymization techniques, or such other
				equivalent technical security protections as the Secretary determines
				necessary;
								(C)limit the
				information collected from misidentified passengers or other individuals to the
				minimum amount necessary to resolve an appeal and redress request;
								(D)ensure that the
				information maintained under this subsection is shared or transferred via an
				encrypted data network that has been audited to ensure that the anti-hacking
				and other security related software functions perform properly and are updated
				as necessary;
								(E)ensure that any
				employee of the Department receiving the information maintained under this
				subsection handles such information in accordance with section 552a of title 5,
				United States Code, the Federal Information Security Management Act of 2002
				(Public Law 107–296), and other applicable laws;
								(F)only retain the
				information maintained under this subsection for as long as needed to assist
				the individual traveler in the appeal and redress process;
								(G)engage in
				cooperative agreements with appropriate Federal agencies and entities, on a
				reimbursable basis, to ensure that legal name changes are properly reflected in
				any terrorist watchlist or database and the Comprehensive Cleared List to
				improve the appeal and redress process and to ensure the most accurate lists of
				identifications possible (except that section 552a of title 5, United States
				Code, shall not prohibit the sharing of legal name changes among Federal
				agencies and entities for the purposes of this section); and
								(H)conduct and
				publish a privacy impact assessment of the appeal and redress process
				established under this section and transmit the assessment to the Committee on
				Homeland Security of the House of Representatives, and the Committee on
				Commerce, Science, and Transportation and the Committee on Homeland Security
				and Governmental Affairs of the Senate.
								(6)Initiation of
				appeal and redress process at airportsAt each airport at
				which—
								(A)the Department has
				a presence, the Office shall provide written information to air carrier
				passengers to begin the appeal and redress process established pursuant to
				subsection (a); and
								(B)the Department has
				a significant presence, provide the written information referred to in
				subparagraph (A) and ensure a TSA supervisor who is trained in such appeal and
				redress process is available to provide support to air carrier passengers in
				need of guidance concerning such process.
								(7)Report to
				CongressNot later than 240 days after the date of the enactment
				of this section, the Secretary shall submit to the Committee on Homeland
				Security of the House of Representatives and the Committee on Commerce,
				Science, and Transportation and the Committee on Homeland Security and
				Governmental Affairs of the Senate a report on the status of information
				sharing among users at the Department of any terrorist watchlist or database.
				The report shall include the following information:
								(A)A description of
				the processes and the status of the implementation of this section to share the
				Comprehensive Cleared List with other Department offices and components and
				other Federal, State, local, and tribal authorities that utilize any terrorist
				watchlist or database.
								(B)A description of
				the extent to which such other Department offices and components are taking
				into account the Comprehensive Cleared List.
								(C)Data on the number
				of individuals who have sought and successfully obtained redress through the
				Office of Appeals and Redress.
								(D)Data on the number of individuals who have
				sought and were denied redress through the Office of Appeals and
				Redress.
								(E)An assessment of
				what impact information sharing of the Comprehensive Cleared List has had on
				misidentifications of individuals who have successfully obtained redress
				through the Office of Appeals and Redress.
								(F)An updated privacy
				impact assessment.
								(c)Terrorist
				watchlist or database definedIn this section, the term terrorist
				watchlist or database means any terrorist watchlist or database used by
				the Transportation Security Administration or any office or component of the
				Department of Homeland Security or specified in Homeland Security Presidential
				Directive–6, in effect as of the date of the enactment of this
				section.
						.
			(b)Incorporation of
			 secure flightSection 44903(j)(2) of title 49, United States
			 Code, is amended—
				(1)in
			 subparagraph (C)(iii)—
					(A)by redesignating
			 subclauses (II) through (VII) as subclauses (III) through (VIII), respectively;
			 and
					(B)by inserting after
			 subclause (I) the following new subclause:
						
							(II)ensure, not later than 30 days after the
				date of the enactment of the FAST Redress Act of 2009, that the procedure
				established under subclause (I) is incorporated into the appeals and redress
				process established under section 890A of the Homeland Security Act of
				2002;
							;
					(2)in subparagraph
			 (E)(iii), by inserting before the period at the end the following: , in
			 accordance with the appeals and redress process established under section 890A
			 of the Homeland Security Act of 2002; and
				(3)in subparagraph
			 (G)—
					(A)in clause (i), by
			 adding at the end the following new sentence: The Assistant Secretary
			 shall incorporate the process established pursuant to this clause into the
			 appeals and redress process established under section 890A of the Homeland
			 Security Act of 2002.; and
					(B)in clause (ii), by
			 adding at the end the following new sentence: The Assistant Secretary
			 shall incorporate the record established and maintained pursuant to this clause
			 into the Comprehensive Cleared List established and maintained under such
			 section 890A..
					(c)Conforming
			 amendmentTitle 49, United States Code, is amended by striking
			 section 44926 (and the item relating to such section in the analysis for
			 chapter 449 of title 49).
			(d)Clerical
			 amendmentSection 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101(b)) is amended by adding after the item relating to section 890 the
			 following new item:
				
					
						Sec. 890A. Appeal and redress process for
				passengers wrongly delayed or prohibited from boarding a flight, or denied a
				right, benefit, or
				privilege.
					
					.
			
	
		
			Passed the House of
			 Representatives February 3, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
